DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 1/18/2022 has been entered.
 	Claim 2 has been cancelled.

Response to Arguments
	The Widenhouse/Farhadi rejection has been withdrawn in view of applicant’s amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Mr. Kenneth Darby on 2/12/2022.
The application has been amended as follows: 
Cancel claims 12-20.

Allowable Subject Matter
Claims 1, 3-11, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders a surgical drape comprising a port coupler at the distal end of the tube, a base coupler at the proximal end of the tube, the port coupler comprising a handling portion configured to be grasped and manipulated by a human hand to engage the port coupler with an entry guide through a sealed sterile connection, the entry guide comprising a cannula that defines a surgical port through which the elongated shaft extends and a sealed closure configured to open in response to a force exerted by a surface of the entry guide, in combination with all other features recited in the claims.
Regarding dependent claims 1, 3-4, 6-11, and 21-23, these claims are allowed due to their dependencies on independent claim 1.
Regarding independent claim 5, the art of record when considered alone or in combination neither anticipates nor renders a surgical drape comprising a port coupler at the distal end of the tube, a base coupler at the proximal end of the tube, the port coupler comprising .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CAMTU T NGUYEN/Examiner, Art Unit 3786